Citation Nr: 0733416	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-14 146	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for 
tinea pedis, prior to June 6, 2006, and from 30 percent 
thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961, October 1961 to June 1968, and from October 1990 to 
April 1991, with additional service in the U. S. Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1960 to May 1961, October 1961 to June 1968, and 
from October 1990 to April 1991.

2.  On May 17, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2007).  The veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


